Citation Nr: 0513807	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to restoration of a 100 percent evaluation that 
was reduced to 30 percent, effective March 1, 2003, for 
service-connected aortic valve replacement (formerly 
evaluated as coarctation of aorta) with right subclavian 
artery stenosis, status post axillary artery bypass graft and 
right axillary artery endarterectomy, to include orthostatic 
hypotension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which implemented an August 2002 
proposal to reduce the veteran's evaluation for his service-
connected aortic valve replacement with right subclavian 
artery stenosis, status post axillary artery bypass graft and 
right axillary artery endarterectomy, to include orthostatic 
hypotension, from 100 percent to 30 percent, effective March 
1, 2003.  The veteran seeks entitlement to restoration of the 
100 percent evaluation.

The file includes correspondence from the veteran's 
representative, dated in April 2005, indicating that the 
veteran is also claiming entitlement to service connection 
for hypertension as secondary to his service-connected aortic 
valve replacement.  As this issue has not been adjudicated, 
it is referred to the RO for appropriate action.  (In this 
regard, the representative has asserted that the undeveloped 
hypertension claim is inextricably intertwined with the 
rating reduction issue on appeal.  The Board respectfully 
finds no such inextricable intertwining of the two issues as 
the criteria for rating hypertension, as contained in 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004), are completely 
separate and independent from the criteria for rating heart 
valve replacement with a prosthesis, as contained in 
38 C.F.R. §   4.104, Diagnostic Code 7016 (2004).  Therefore, 
the Board's adjudication of the rating issue for the service-
connected heart valve replacement will have no impact on the 
outcome of the undeveloped claim for VA compensation for 
hypertension, and vice versa.  The rating reduction issue on 
appeal does not need to be held in abeyance pending 
resolution of the undeveloped hypertension claim.)




FINDINGS OF FACT

1.  The veteran has been service-connected for coarctation of 
aorta since December 31, 1963.

2.  In June 2001, the veteran reopened his claim for an 
increased evaluation in excess of 30 percent for his service-
connected coarctation of aorta.  Medical records show that he 
was admitted for hospitalization on July 23, 2001, and 
underwent surgery for replacement of his aortic valve with a 
prosthetic valve.

3.  By rating decision of October 2001, a 100 percent 
evaluation was assigned for aortic valve replacement 
(formerly evaluated as coarctation of aorta) with right 
subclavian artery stenosis, status post axillary artery 
bypass graft and right axillary artery endarterectomy, to 
include orthostatic hypotension, effective from July 23, 
2001.

4.  In August 2002, the RO notified the veteran of a proposal 
to reduce the disability evaluation for his service-connected 
aortic valve replacement with right subclavian artery 
stenosis, status post axillary artery bypass graft and right 
axillary artery endarterectomy, to include orthostatic 
hypotension, from 100 percent to 30 percent, based 
essentially on objective findings obtained on VA medical 
examinations conducted in March 2002 and July 2002 showing 
that his symptoms did not meet the criteria required for the 
assignment of an evaluation greater than 30 percent.

5.  The RO reduced the veteran's disability evaluation for 
aortic valve replacement with right subclavian artery 
stenosis, status post axillary artery bypass graft and right 
axillary artery endarterectomy, to include orthostatic 
hypotension, to 30 percent by a rating decision dated in 
December 2002, effective as of March 1, 2003.

6.  At the time of the reduction in December 2002, the 
veteran's aortic valve replacement with right subclavian 
artery stenosis, status post axillary artery bypass graft and 
right axillary artery endarterectomy, to include orthostatic 
hypotension, had been rated as 100 percent disabling since 
July 23, 2001, for a period of less than 2 years.

7.  At the time of the reduction in December 2002, the record 
reflects that the veteran's symptomatology did not meet the 
criteria required for a 100 percent evaluation for aortic 
valve replacement with right subclavian artery stenosis, 
status post axillary artery bypass graft and right axillary 
artery endarterectomy, to include orthostatic hypotension.

8.  The record demonstrates that, at the time the RO reduced 
the 100 percent evaluation assigned to the veteran's aortic 
valve replacement with right subclavian artery stenosis, 
status post axillary artery bypass graft and right axillary 
artery endarterectomy, to include orthostatic hypotension, 
there had been sustained material improvement in the symptoms 
attributable to this service-connected heart disability.

9.  As of March 1, 2003, the objective evidence establishes 
that the veteran's service-connected aortic valve replacement 
with right subclavian artery stenosis, status post axillary 
artery bypass graft and right axillary artery endarterectomy, 
to include orthostatic hypotension, is manifested by a left 
ventricular ejection fraction of 69 percent, with the veteran 
able to achieve 6 - 7 METs on stress testing, before having 
to stop due to dyspnea and claudication, and no evidence of 
chronic congestive heart failure or angina.


CONCLUSION OF LAW

The veteran has not met the criteria for a restoration of the 
100 percent evaluation for aortic valve replacement with 
right subclavian artery stenosis, status post axillary artery 
bypass graft and right axillary artery endarterectomy, to 
include orthostatic hypotension, reduced to a 30 percent 
evaluation effective as of March 1, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1- 4.14, 4.104, Diagnostic Code 7016 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.

The Board notes that the current appeal stems from the 
reopening of the veteran's claim in June 2001.  The RO has 
provided the veteran with express notice of the provisions of 
the VCAA as it relates to his claim in correspondence dated 
in October 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Hw was advised that VA would 
assist him in obtaining non-VA treatment records if he 
provided authorization for the release of those records.  He 
was asked to identify VA treatment in order for the RO to 
obtain those records of treatment.  He was advised that VA 
would make reasonable efforts to help get evidence necessary 
to support his claim.  VA would try to obtain medical 
records, employment records or records from other federal 
agencies, if he provided enough information to identify the 
source of those records.  He was advised that it was his 
responsibility to make sure that records were received by VA.  
He was also specifically asked to let the RO know if he did 
not have additional information or evidence.  The veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.    

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of the appeal reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

Specifically, in the August 2002 and December 2002 rating 
decisions, February 2003 statement of the case and April 2003 
and July 2003 supplemental statements of the case, the RO 
provided the veteran some of the same information provided in 
the October 2001 notice and explained the reasons for the 
rating reduction, the evidence considered and the evidence 
needed to substantiate the claim.  The text of 38 C.F.R. 
§ 3.159, regarding VA assistance in developing claims, was 
included in the February 2003 statement of the case.

The Board finds that there is a lack of prejudice to the 
veteran with respect to any failure to provide full notice of 
the duty to assist provisions prior to the adjudication of 
the claim.  The veteran was afforded the appropriate 
opportunity to identify or submit additional information or 
evidence prior to the Board's consideration of the appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the veteran's claim, 
any error in not providing a single notice to the veteran 
covering all content requirements, or any error in timing, is 
harmless error and there is a lack of prejudice to the 
veteran.

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He has also been provided with VA examinations which 
address the rating issue on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

The history of this claim shows that the veteran was granted 
service connection for coarctation of the aorta in a May 1964 
Board decision.  This disability was initially rated as 100 
percent disabling effective December 31, 1963 to December 31, 
1964.  It was then rated 30 percent disabling from January 1, 
1965 to January 3, 1968.  A temporary total evaluation under 
38 C.F.R. § 4.30 was assigned from January 4, 1968 to July 
31, 1968, for convalescence following surgery, and then the 
30 percent rating was resumed on August 1, 1968.  

In June 2001, the veteran reopened his claim, seeking a 
rating increase in excess of 30 percent for his service-
connected coarctation of aorta.  He submitted private medical 
records showing that on July 23, 2001, he was admitted for 
hospitalization and surgery for replacement of his severely 
stenosed aortic valve with a prosthetic bovine pericardial 
valve.  The physicians determined that the aortic valve 
stenosis was etiologically related to his service-connected 
coarctation of the aorta.  He also underwent bypass of his 
right common carotid and axillary arteries.  Subsequently, in 
September 2001, he underwent a right axillary artery 
endarterectomy.  On these factual bases, the veteran's 
service-connected heart disability was recharacterized as 
aortic valve replacement with right subclavian artery 
stenosis, status post axillary artery bypass graft and right 
axillary artery endarterectomy, to include orthostatic 
hypotension.  By rating decision of October 2001, he was 
granted a 100 percent evaluation for this disability, 
effective July 23, 2001.

The rating schedule for evaluating disability due to heart 
valve replacement with a prosthesis is contained in 38 C.F.R. 
§ 4.104, Diagnostic Code 7016, and provides for the 
assignment of a 100 percent evaluation for an indefinite 
period following the date of hospital admission for valve 
replacement.  

Thereafter, assignment of a 100 percent rating is warranted 
if the heart disorder, status post heart valve replacement, 
is manifested by objective evidence of chronic congestive 
heart failure, or; performance of a workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; the presence of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Assignment of a 60 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence of more than one episode of acute 
congestive heart failure in the past year, or; performance of 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; the presence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

Assignment of a 30 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence that performance of a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.
    
Assignment of a 10 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence that performance of a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.

[Note: A rating of 100 percent shall be assigned as of the 
date of hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. §  3.105(e).]

In March 2002, the veteran underwent a VA heart examination.  
The examiner noted that the veteran was off work for 
approximately 3-1/2 months following his heart surgeries in 
July and September 2001, returning to his job in mid-October 
2001, and that although he was technically back at work on a 
full-time basis, he did not actually work a full 40 hours per 
week until approximately in February 2002.  The VA 
examination report at that time showed that the veteran was 
able to achieve 7 METs of activity on cardiac stress testing 
in January 2002 before he had to stop due to dyspnea and 
claudication.  His surgical scars were well healed.  No 
congestive heart failure or angina was observed.

On VA heart examination in July 2002, the examining physician 
determined that the veteran's aortoiliac occlusive disease 
was not likely to be secondary to his service-connected 
aortic coarctation or aortic valve replacement.

Upon further consideration by the RO, in an August 2002 
rating decision, the RO proposed to reduce the veteran's 100 
percent rating for aortic valve replacement with right 
subclavian artery stenosis, status post axillary artery 
bypass graft and right axillary artery endarterectomy, to 
include orthostatic hypotension, to a 30 percent rating.  In 
correspondence dated August 15, 2002, the veteran was 
notified of this rating reduction proposal and invited to 
submit supportive evidence within 60 days to challenge the 
proposal.  

In a December 2002 rating decision, the schedular evaluation 
for the veteran's aortic valve replacement with right 
subclavian artery stenosis, status post axillary artery 
bypass graft and right axillary artery endarterectomy, to 
include orthostatic hypotension, was reduced from 100 percent 
to 30 percent, effective March 1, 2003.  Notice of this 
determination and his appellate rights was sent to the 
veteran in correspondence dated December 20, 2002.

The veteran expressed disagreement with the December 2002 
reduction via a timely Notice of Disagreement that was 
received by VA in December 2002, and following a February 
2003 Statement of the Case, the veteran perfected his appeal 
regarding this issue via a June 2003 Substantive Appeal.  

In February 2003, the veteran underwent a VA heart 
examination that showed that his left ventricular ejection 
fraction was 69 percent, with normal heart wall motion.

VA heart examination conducted on March 5, 2003, shows that 
the veteran's heart disability was not manifested by angina, 
orthopnea, paroxysmal nocturnal dyspnea, or syncope.  He 
experienced dyspnea and claudication on exertion.  He also 
had chronic obstructive pulmonary disease that the examiner 
determined was due to a history of smoking and was unrelated 
to the veteran's service-connected disability.  The veteran 
reported that he missed approximately 5 days of work over the 
prior six months due to symptoms related to his heart 
disability.  He had achieved 7 METs on stress tests conducted 
previously, in April 2002 and October 2002, but he reportedly 
felt extremely exhausted afterwards.  Examination is his 
heart showed regular rate and rhythm without murmurs.  He was 
able to achieve 6 METs on stress testing in March 2003, 
terminated due to dyspnea and fatigue.  The veteran reported 
experiencing intense bouts of dizziness, but this was 
attributed, in part, to an unknown etiology and, in part, to 
blood pressure fluctuation.
 
Based on the March 2003 VA examination report, the RO 
continued to deny the veteran's claim for restoration of a 
100 percent disability evaluation for aortic valve 
replacement with right subclavian artery stenosis, status 
post axillary artery bypass graft and right axillary artery 
endarterectomy, to include orthostatic hypotension, in rating 
decisions/Supplemental Statements of the Case dated in April 
2003 and July 2003.

The veteran contends that notwithstanding the objective 
findings obtained on examination, he experienced severe 
fatigue on exertion and that the 6 - 7 METs that he achieved 
on stress testing was done only through very forced effort 
and that he did not believe that the tests performed produced 
data that appropriately reflected the true severity of his 
physical impairment due to his service-connected aortic valve 
disability.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In 


addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  In this case, the RO satisfied these procedural 
requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).  The RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.  In the present case, the RO 
proposed to reduce the schedular rating for the veteran's 
service-connected heart disease from 100 percent to 30 
percent via an August 2002 rating decision, and the veteran 
was notified of such proposal via an August 15, 2002 letter.  
Subsequently, the RO implemented the rating reduction for the 
heart disorder to 30 percent, effective on March 1, 2003, in 
a December 2002 rating decision, and the veteran was notified 
of such reduction via a December 20, 2002 letter.  As such, 
it appears the RO met the requirements of the regulation for 
setting the effective date of the reduction.

The next pertinent regulations that apply to this issue are 
contained in 38 C.F.R. § 3.344, regarding stabilization of 
disability evaluations.  The provisions are as follows:

    (a) Examination reports indicating 
improvement.  Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent 
with the laws and Department of Veterans Affairs 
regulations governing disability compensation and 
pension.  It is essential that the entire record 
of examinations and the medical-industrial history 
be reviewed to ascertain whether the recent 


examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  
This applies to treatment of intercurrent diseases 
and exacerbations, including hospital reports, 
bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory 
facilities and the cooperation of specialists in 
related lines.  Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction. Ratings on account of diseases 
subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one examination, 
except in those instances where all the evidence 
of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  
Ratings on account of diseases which become 
comparatively symptom free (findings absent) after 
prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of 
bed rest.  Moreover, although material improvement 
in the physical or mental condition is clearly 
reflected the rating agency will consider whether 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central 
nervous system or alcoholic deterioration is 
diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, 
it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Rating boards encountering a 
change of diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a progression of 
an earlier diagnosis, an error in prior diagnosis 
or possibly a disease entity independent of the 
service-connected disability.  When the new 


diagnosis reflects mental deficiency or 
personality disorder only, the possibility of only 
temporary remission of a super-imposed psychiatric 
disease will be borne in mind.

    (b) Doubtful cases.  If doubt remains, after 
according due consideration to all the evidence 
developed by the several items discussed in 
paragraph (a) of this section, the rating agency 
will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code 
there will be added the reference ``Rating 
continued pending reexamination ____ months from 
this date, Sec. 3.344.''  The rating agency will 
determine on the basis of the facts in each 
individual case whether 18, 24 or 30 months will 
be allowed to elapse before the reexamination will 
be made.
   
   (c) Disabilities which are likely to improve.  
The provisions of paragraphs (a) and (b) of this 
section apply to ratings which have continued for 
long periods at the same level (5 years or more).  
They do not apply to disabilities which have not 
become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant 
reduction in rating.

38 C.F.R. § 3.344.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 100 percent evaluation assigned to the veteran's 
heart disability to 30 percent, the RO made such reduction 


in the December 2002 rating decision when the veteran's 
disability evaluation had been in effect for less than five 
years.  Therefore, with regard to that particular reduction, 
section (c) is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are inapplicable because the veteran's prior 100 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction.

The next question for the Board is whether the evidence of 
record as of December 2002 provided a basis for the rating 
reduction.  At the time of this decision, the veteran's heart 
valve replacement was evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7016.  Under this section, a 100 percent 
evaluation is assigned when there is objective evidence of 
chronic congestive heart failure, or; performance of a 
workload of 3 metabolic equivalents (METs) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; the 
presence of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.   

In this case, as discussed above, VA examinations of the 
veteran's heart that were performed in March 2002 and July 
2002 show that it did not meet the criteria for a 100 percent 
evaluation for heart valve replacement.

In comparing the medical evidence upon which the 100 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 30 percent 


evaluation was based, the Board finds that overall 
improvement in the veteran's service-connected heart valve 
replacement was shown at the time of the proposed reduction.  
The initial 100 percent rating was based on the private 
medical records showing his admission for heart valve 
replacement surgery on July 23, 2001, in compliance with 
Diagnostic Code 7016 of the rating schedule.  By contrast, 
the objective findings shown on the March 2002 and July 2002 
VA examinations, which were conducted in conjunction with the 
current appeal, both showed the veteran does not currently 
meet the schedular criteria for more than a 30 percent 
evaluation for heart valve replacement.

The Board also finds that the VA examinations in March 2002 
and July 2002 were adequate for rating purposes. The reports 
of these examinations reflect that the examiners conducted 
comprehensive examinations.  Moreover, the additional medical 
evidence received following the reduction is essentially 
consistent with the prior examinations' findings, in terms of 
showing a that the veteran was able to achieve METs scores of 
6 - 7 on stress testing before stopping due to exertional 
dyspnea and claudication, he was not afflicted by congestive 
heart failure and angina, and his left ventricular ejection 
fraction was 69 percent.  Notwithstanding the veteran's 
assertions to the contrary, the Board finds that the 
examinations conducted with respect to his claim are adequate 
for presenting a current picture of the severity of his heart 
disability for rating purposes.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for a heart valve replacement, from 100 percent to 
30 percent, was proper in view of the criteria of 38 C.F.R. § 
3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).


ORDER

The rating reduction for aortic valve replacement with right 
subclavian artery stenosis, status post axillary artery 
bypass graft and right axillary artery endarterectomy, to 
include orthostatic hypotension, from 100 percent to 30 
percent was proper, and the appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


